 

Case 20-19526-SMG Doc27 Filed 12/11/20 Page 1 of 13

(° NATIONAL AUCTION ° |
Le Cy OOM bp ALN Xe

 

 

 

Licensed Real Estate Brokers & Auctioneers
AB640 *AU899

December 5, 2020

Mr. Marc Barmat
Bankruptcy Trustee

2255 Glades Road

Suite 301E

Boca Raton, Florida 33431

SUBJECT: Post Auction Report
Carlos Enrique Hernandez
Case Number: 20-19526-SMG

Dear Mr. Barmat

Enclosed please find the following in connection with the auction conducted on December
5, 2020:

Post Auction Report - Auctioneer’s Settlement Statement

Post Auction Report - Auctioneer’s Sales Reports

Post Auction Report - Promotional & Event Related Expenses

Post Auction Report - Registered Bidders

Copy of Bill of Sale (2009 Harley-Davidson Motorcycle)

np be =

This auction was conducted together with other vehicles being administered by two other
Chapter 7 Trustees, Robert Furr and Sonya Slott. By having multiple assets in one auction
event, it is possible to advertise and promote the event with one budget. Accordingly, the
expenses included in the Post Auction Report reflect 20% of the total budget.

Included with our report you will find our Auctioneer’s Escrow Account check in the amount
of $5,000.00 which represents the proceeds of sale. In the event you have questions or need
more information, please let me know

V ruly yours,

George Richards
President & Auctioneer

Mailing Address: 7958 Pines Boulevard #506, Pembroke Pines, Florida 33024
Office Address: 1900 SW 100 Avenue, Miramar, Florida 33025
561.364.7004 * 954.658.5033 * www.natlauction.com

 

 
Case 20-19526-Sifited pated BdriledpieGe@Ot Page 2 of 13
Southern District of Florida - Fort Lauderdale Division
Carlos Enrique Hernandez
Case Number: 20-19526-SMG
Marc Barmat, Trustee

Auction Date: December 5, 2020

Auctioneers Settlement Statement

l. Sales: $ 5,000.00
2. 10% Buyer’s Premium: $ 500.00
3. Florida Sales Tax Collected: $ 0.00
4. Total: $ 5,500.00
5. Advertising & Event Related Expenses: $ 326.28

(Invoiced To Trustee)

6. Commission Due Auctioneer (10% Buyer’s Premium): $ 500.00
(Retained By National Auction Company)

ft. Amount Remitted to Trustee: $ 5,000.00

 

George Richards,
President & Auctioneer
National Auction Company
December 5, 2020
Case 20-19526 RMA sRaes2BankilastdZidde0 Page 3 of 13

Southern District of Florida - Fort Lauderdale Division

Carlos Enrique Hernandez
Case Number: 20-19526-SMG

Marc Barmat, Trustee

Auction Date: December 5, 2020

Auctioneer’s Sales Report

 

 

 

 

 

 

 

 

 

 

BIDDER NO. TOP BID BUYER'S SALES TAX SALE
PRICE PREMIUM AMOUNT
393 $5,000.00 $500.00 $0.00 $5,500.00
Total $5,000.00 $500.00 $0.00 $5,500.00
Purchaser Information
Asset Sold: 2009 Harley-Davidson Motorcycle
VIN: 1HD1JD5139Y023005
Bidder Number: 393

Bidder’s Name:

Address:

Telephone:
Form of Payment:

Other:

Sales Tax:

 

George Richards

Frank DeFalco

11501 SW 59 Court
Cooper City, Florida 33330

(954) 665-7032

Personal Check

Top Bid Price Confirmed By Trustee Post Auction

Paid When Title To Vehicle Is Transferred

President & Auctioneer

December 5, 2020

 
Case 20-19526-SitcT RORATON HethkBAe/20 Page 4 of 13

United States Bankruptcy Court
Southern District of Florida - Fort Lauderdale Division
Carlos Enrique Hernandez
Case Number: 20-19526-SMG
Marc Barmat, Trustee

Auction Date: December 5, 2020

Promotional & Event Related Expenses

|. Direct Mail
A. Auction Post Card
1 Printing 13.48
2. Layout, Design, Coordination 0.00
B. Postage 77.00
C. Mailing List Development & Mailing 30.00
D. Publishing Information to WebSite 0.00
E. E-Mail Blasts 0.00
ll. Signs
A. Auction Signs 0.00
B. Auction Event Directional Signs 0.00
lll. | Newspaper Advertising
A. Auctionzip.com (Online) 0.00
B. Fort Lauderdale Sentinel 0.00
C. Miami Herald (Electronic Edition) 0.00
D, Auto Trader 25.80
D. Layout & Coordination 0.00
E. Constant Contact (E-Mail Blasts) 0.00
lV. Pre Event Expense
A. Auction Set-Up 0.00
B. Vehicle Pickup From Debtor 0.00
C. Auction Pre-Event Preview 0.00
V. Auction Event Expenses
A. Auction Staffing 0.00
B. Auction Supplies 0.00
C. Secured Vehicle Storage 180.00
Total: $326.28

   
 

en Submitted By:

a

George Richards
President & Auctioneer
National Auction Company
December 5, 2020

 
   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pa,
4
he
8
10
1
12
a
13
15
16

 

 

 

 

 

 

 

 

Case 20-19526-SMG Doc27 Filed 12/11/20 Page 5 of 13

 

Prepared by:

 

 

 

 

 

 

Bale eoney dhucty, 12-1] 2 Date: ig he

TOUCAN PRESS INC

1116 North G Street © Lake Worth Beach, FL. 335460

561-586-5551] © Fax: 5b1-586-5588 © touranpress@bellsouth.net

 

Customer's

WAN? 0

 

 

 

   
  
 
  

Order No. ; DATE
Ah, f\ \\ \ o
1 4 ~ \ { j (st A ‘
soto to_/V Wann Avan
ADDRESS
=
JOB? INVOICE # _ CONTACT PERSON
“ f
oS QC 2 1 1 é \>2 Chios g
QUAN. DESCRIPTION PRICE AMOUNT
f L\0N a / (" y c } P — —

TEAMS: ALLACCOUNTS ARE OUE AND PAYABLE UPON RECEIPT OF INVOICE. INVOICES PAST 30 DAYS ARE SUBJECT TO
41.5% PER MONTH SERVICE CHARGE, PLUS ALL REASONABLE COLLECTION COSTS AND FEES. ALL RETURNED

 

 

 

 

 

19
20
21
‘i ALL Claims and Returned Goods MUST Be Accompanied By This Bill
-" CHECKS SUBJECT TOA $25.00 SERVICE CHARGE
“ SIGNATURE
aa, 7
27

 

28

 

 

 

 
Case 20-19526-SMG Doc27 Filed 12/11/20 Page6of13

 

Prepared by:

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
A |

Son™

J

| Case 20-19526-SMG Doc27 Filed 12/11/20 Page 7 of13

UNITED STATES
POSTAL SERVICE.

DAVIE
3850 S UNIVERSITY DR
DAVIE, FL 33328-9998
(800) 275-8777

Ba

11/18/2020 — 09:59 AM _—_—
Product Oty Unit Price
Price —
Coral Reefs. Coil, 7 $35.00 $245.00
Grand Totab: $245. 09 —
Debit Card Remi tted $245, 00
Card Name: MasterCard —
Account #: XXXXXXXXXXXX6100
Approval #
Transaction #: 782 a
Receipt #: 043985
Debit Card Purchase: $245.0U =
AID: A0Q000000042203 “hs
AL: US Debit
PIN: Verified ——
In a hurry? Self-servic —_
quick and easy check-out. Any Ketal|

Associate can show you how.

Preview your Mail

Track your Packages

Sign up tor FREE @
www. informeddel i very.com

All sales final an stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

Tell us about your experience.

 

 

 

 

UFN: 113046-0277

Receipt #: 840-53300090-3-5905333- 1
Clerk: 18

 

Pas. - Prodeauaptey Avctriss

 

Prepared by:

 

 

 

uu] (§[2=

UNITED STATES |
POSTAL SERVICE.

PEMBROKE PINES

2350 N UNIVERSITY DR

PEMBROKE PINES, FL 33024-9998
(800)275-8777

11/18/2020 10:16 14
Product a ary Unit Price

Price —————
Coral Reefs Coil - 4 $35.00 $140.00
Grand Total: . $140.00 ps
Debit Card Remi tted $119 90

Card Name: MasterCard

Account #: XXXXXXXXXXXX6100

Aporoval #

Iransaction #: 126

Receipt #: 030459

Debit Card Purchase: $140,060

AID: AQO00U00042203 Chip
t

self-service kiosks offe
asy check-cut. Any Retail
Associate can show you how,

Preview your Mail

Track your Packages

Sign up for FREE @
www. informeddel ivery.com

All sales final on stamps and postag
Refunds fur guaranteed Services only
Thank you-for your business.

   
 

about your experience’
5 _//fostal exper i ence. coi

    
 

UFN:
Receipt #: 8
Clerk: 02

 

 

 
Case 20-19526-SMG Doc27 Filed 12/11/20 Page 8of13

Autotreder 429. Autotrader 44) Autotradar {3
ewewameng. oS eg ~eoreenemmmny
CLASSICS MOTORCYCLES RVs

3603 Summit Boulevard, Suite 200, Atanta, GA 30319

Advertising Insertion Order
Asvertiser: Natlonal Auction Company Sales Rep: Bradtey Chappia
Contact: George Richards Advartiser [D 71246887
Address; 7983 Pines Bivd #506, Pembroke Pines, FL 33024 Phone: (404) 568-8571

 

Phone: (69) 364-7008 Email: bradte heoxautoins.cos
shards@inatiauction co: Fax: (404) 568-8207

 

Campatgn Dates: 11/20 - 12/5/2026

Website: www.autotraderclassics.com

 

Website: www.autotradermotorcycies.com

 

Website: www.autotraderrvs.com

 

Total Monthly Cost:

Total Insertion Order: $129.00
Advertiser Website URL: hitto/Aw natauetion com!
Other Campaign Notes: inventory will be leaded directly from cient website and finked to Inventory page

Program can be cancelled at eny time with 30 days notice in writing.

(Creative due: Three business days prior to campaign start date)

Terms & Conditions

Advertiser/Agency hereby accepts the terms and conditions In the attached Standard Terms and Conditions which are Incorporated
herein by reference (together with this Advertising Insertion Order, the “Agreemenf"). Such acceptance Is conclusively evidenced
by Advertiser/Agency signature of this Advertising Insertion Order. All Standard [AB Conditions Apply.

These conditions are available cnilne at httpyAvww.lab.net/

Agreed to by:
Bradley. Chapple x
es Representative Advertiser/Agency Representative
Dated: 11/18/2020 Dated:
Standard Terms & Conditions

1. Generak AutoTrader.com, inc, Ciedia Provider’) and Natens! Auction Company __._ CAdvertiser”) desira to entar into a relationship whereby Media
Provides wil display the Advertiser's advertisements ("Advertisements") in the Media Provider's website currently located at www.autotraderclassics.com,
ww. eutotredermotorcycis.com, www.autotradervs.com and, H appicable, other websites owned or controled by Modia Provider os its affilates from time to
Case 20-19526-SMG Doc27 Filed 12/11/20 Page9of13

INVOICE

Unique Vehicles, Inc.
1900 SW 100 Avenue
Miramar, Florida 3302

 

BILL TO: National Auction Company

CASE #: United States Bankruptcy Court - Southern District of Florida
Carlos Enrique Hernandez
Case # 20-19526-SMG

ASSET: 2009 Harley-Davidson Heritage Softail Motorcycle

DATE IN: October 31, 2020
DATE OUT: December 5, 2020

 

 

 

 

 

 

 

Date of Description Amount
Service

10/31/20 - | Secured Storage (36 Days @ $5.00) $180.00
12/5/20

10/31/20- | Maintain battery & periodically start engine 0.00
12/5/20

TOTAL $180.00

 

 

Please mail payment to 1900 SW 100 Avenue, Miramar, Florida 33021

Thank you
Case 20-19526-SMG Doc27 Filed 12/11/20 Page 10 of13

POST AUCTION REPORT

United States Bankruptcy Court
Southern District of Florida - Fort Lauderdale Division
Carlos Enrique Hernandez
Case Number: 20-19526-SMG

Marc Barmat, Trustee

Auction Date: December 5, 2020

Registered Bidders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bidder Bidder's Name Bidder’s Address Telephone
Number Contact

390 Emmett Jones 7630 NW 14 Court (786) 267-5031
Miami, Florida 33147

391 Fuad Habona 6018 NW 80 Terrace (954) 263-1015
Parkland, Florida 33067

392 Anthony Leoni 4870 East Roundtable Road (954) 655-9323
Davie, Florida 33331

393 Fran DeFalco 11501 SW 59 Court (954) 665-7032
Cooper City, Florida 33330

394 Unique Vehicles, Inc. 1900 SW 100 Avenue (754) 246-4371
Miramar, Florida 33025

395 Rocco DeLeo 1811 NW 106 Avenue (954) 435-0144
Pembroke Pines, Florida
33026

396 Navid Pishgoo 17880 South Dixie Highway (305) 336-7530

Miami Fine Cars & Trucks Miami, Florida 33157

397 Tri Minh Nguyen 14003 N. Cypress Cove Circle | (954) 557-6570
Davie, Florida 33325

398 Jose Hanono 10411 SW 184 Terrace (786) 312-5758
Miami, Florida 33157

399 Frank Rizzo 1948 Wentworth Drive (954) 531-4367
Pompano Bch, Florida 33062

400 Elias Rodriguez 16129 SW 68 Terrace (786) 514-4391
Miami, Florida 33193

401 James Bracco 8215 Chatuga Court (561) 603-0115

 

 

Lake Worth, Florida 33467

 

 

 
Case 20-19526-SMG Doc 27_ Filed 12/11/20 Page 11 of 13

 

 

 

 

 

 

 

 

Bidder Bidder’s Name Bidder’s Address Telephone
Number Contact
402 Hector Camacho 260 Nassau Boulevard (954) 513-9237
Coconut Creek, Florida
403 Pierre Dougniaux 2481 Andros Lane (954) 288-5264
Ft Lauderdale, Florida 33312
404 Chris McHugh 2492 SW 57 Avenue (954) 675-9925
West Park, Florida 33023
405 Timothy Walker 3815 Eliza Road (786) 294-4730
Superior Auto Sales Tallahassee, Florida 32308
406 Patrick Reid 5970 Funston Street None Given
Hollywood, Florida 33023
407 Hamid Djahanshahi 61 Deer Run None Given
Miami Springs, Florida 33166
408 Dennis Nazareth 465 Ocean Drive #402 (305) 216-1234
Miami Beach, Florida 33132

 

 

 

 

 

 

 

George Richards
President & Auctioneer
National Auction Company
December 5, 2020
Case 20-19526-SM 1 pqc Of GH p20 Page 12 of 13

United States Bankruptcy District Court
Southern District of Florida
Fort Lauderdale Division
In Re: Carlos Enrique Hernandez
Case Number: 20-19526-SMG
Marc Barmat, Chapter 7 Trustee

 

 

Bidder Number: 393
Auction Date: December 5, 2020
Purchaser’s Name: Frank DeFalco

11501 SW 59 Court
Cooper City, Florida 33330

 

Date Description Amount

 

December 5, 2020 2009 Harley-Davidson Softail Motorcycle
VIN: 1HD1JD5139Y023005
APPROXIMATE MILEAGE: 2,251

 

 

 

 

 

 

Top Bid Price $5,000.00

10% Buyer's Premium $500.00

Florida Sales Tax N/A
TOTAL $5,500.00

 

 

 

Payment in the amount of $5,500.00 received on December 5, 2020.

Mark Barmat, Chapter 7 Trustee in the matter entitled Carlos Enrique Hernandez, Case
Number: 20-19526-SMG does hereby sell and convey the Motor Vehicle described above
and has authorized the Court-Appointed Auctioneer to execute this Bill of Sale.

It is understood this vehicle is being offered and sold in As-ls condition with no guaranty
or warranty of any kind from either the Bankruptcy Trustee or National Auction Company.

 

Court-Appointed Auctioneer
On behalf of Marc Barmat, Chapter 7 Bankruptcy Trustee

Date: December 5, 2020
Case 20-19526-SMG Doc27 Filed 12/11/20 Page 13 of 13

NATIONAL AUCTION COMPANY

Licensed Real Estate Brokers & Auctioneers
AB640 « AU899

1325 S. Congress Ave., Suite 202

Boynton Beach, Florida 33426
1-800-659-7004 + Fax: 561-364-8803

 

 

 

 

 

 

 

INVOICE
BILL TO: Mr. Marc Barmat, Trustee
2255 Glades Road
Suite 301E
Boca Raton, Florida 33431
AUCTION: Carlos Enrique Hernandez
CASE #: 20-19526-SMG
DATE: December 5, 2020
Date of Description Amount
Service
12/5/20 Auction Advertising & Event Related Expenses $326.28
TOTAL DUE $326.28

 

 

 

 

 

 

George Richards
National Auction Company
December 5, 2020
